

115 HR 2081 IH: To amend the Iran Threat Reduction and Syria Human Rights Act of 2012 to modify the requirement to impose sanctions with respect to the provision of specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutions, and for other purposes.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2081IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Zeldin (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Iran Threat Reduction and Syria Human Rights Act of 2012 to modify the requirement to
			 impose sanctions with respect to the provision of specialized financial
			 messaging services to the Central Bank of Iran and other sanctioned
			 Iranian financial institutions, and for other purposes.
	
		1.Modification of requirement to impose sanctions with respect to the provision of specialized
			 financial messaging services to the Central Bank of Iran and other
			 sanctioned Iranian financial institutions
 (a)In generalSection 220(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8726(c)) is amended—
 (1)by redesignating paragraph (2) as paragraph (3); (2)in paragraph (1)—
 (A)by striking paragraph (2) and inserting paragraph (3); and (B)by striking the President may impose and all that follows and inserting the President shall impose sanctions pursuant to that section, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or paragraph (2) of this subsection with respect to the person.; and
 (3)by inserting after paragraph (1) the following:  (2)Exclusion from the United States and revocation of visa or other documentation (A)In generalThe sanctions described in this paragraph are, in the case of an alien determined by the President to be a senior executive or member of the board of directors of a person described in paragraph (1), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
 (B)DefinitionIn this paragraph, the term alien has the meaning given such term in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)..
 (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to any person that engages in any of the activities described in paragraph (1) of section 220(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 on or after such date of enactment.
			2.Prohibition on waiver of sanctions with respect to the provision of specialized financial messaging
			 services to the Central Bank of Iran and other sanctioned Iranian
 financial institutionsNotwithstanding any other provision of law, the President, on or after the date of the enactment of this Act, may not waive the requirement to impose sanctions under section 220(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (as amended by section 1 of this Act).
		